       Case 4:18-cv-01060-YGR Document 260-5 Filed 07/31/20 Page 1 of 4




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     JAY T. RAMSEY, Cal. Bar No. 273160
 3   1901 Avenue of the Stars, Suite 1600
     Los Angeles, California 90067-6055
 4   Telephone:    310.228.3700
     Facsimile:    310.228.3701
 5   E mail        jramsey@sheppardmullin.com

 6 Attorneys for Defendants
   FREEDOM FINANCIAL NETWORK, LLC,
 7 FREEDOM DEBT RELIEF, LLC, FLUENT,
   INC., and LEAD SCIENCE, LLC,
 8
 9                                    UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA

11
12 DANIEL BERMAN, STEPHANIE                          Case No. 4:18-cv-01060-YGR
     HERNANDEZ, and ERICA RUSSELL,
13
                       Plaintiffs,                   DECLARATION OF JAY T. RAMSEY IN
14                                                   SUPPORT OF DEFENDANTS’
              v.                                     OPPOSITION TO PLAINTIFFS’
15                                                   RENEWED MOTION FOR CLASS
   FREEDOM FINANCIAL NETWORK LLC,                    CERTIFICATION
16 FREEDOM DEBT RELIEF, LLC, FLUENT,
   INC., and LEAD SCIENCE, LLC,
17
                       Defendants.
18
19 FREEDOM FINANCIAL NETWORK, LLC                    Hearing TBD per Court Order (Dkt. No. 252)
     and FREEDOM DEBT RELIEF, LLC,
20
                       Third Party Plaintiffs,
21
              v.
22
     DOES 1 through 5 ,
23
                       Third Party Defendants.
24
25
26
27
28

                                                                         Case No. 4:18-cv-01060-YGR
     SMRH:4846-6650-6693.2                                                RAMSEY DECLARATION
       Case 4:18-cv-01060-YGR Document 260-5 Filed 07/31/20 Page 2 of 4




 1                                  DECLARATION OF JAY T. RAMSEY

 2            I, Jay T. Ramsey, hereby declare:

 3            1.       I am a partner at Sheppard, Mullin, Richter & Hampton LLP, counsel of record for

 4 Defendants Freedom Financial Network, LLC, and Freedom Debt Relief, LLC (collectively,
 5 “Freedom”), Fluent, Inc. (“Fluent”), and Lead Science, LLC (“Lead Science” or “Drips”)
 6 (collectively, “Defendants”). I make this declaration based on facts known by me to be true and
 7 correct.
 8            2.       Attached hereto as Exhibit 11 is a true and correct copy of excerpts from the

 9 transcript of the deposition of Erica Russell, taken in this action on June 29, 2020 by Zoom
10 videoconference. I was the attorney who took the deposition of Ms. Russell. The court reporter
11 included the exhibits marked at the deposition in her index, but, for reasons unknown, did not note
12 the numbers in the transcript as they were being shown to the witness. Exhibit 200 at the
13 deposition is a copy of the document attached as Exhibit 2 to the Bhadania Declaration, which is
14 submitted concurrently herewith. This is referred to in Defendants’ Opposition to Plaintiffs’
15 Renewed Motion for Class Certification (the “Opposition”) as the Hernandez Flow (it is a
16 reproduction of the website pages that Plaintiff Hernandez would have seen when she visited
17 Fluent’s Website). Exhibit 201 at the deposition is a copy of the document attached as Exhibit 1
18 to the Bhadania Declaration. This is referred to in the Opposition as the Russell Flow (it is a
19 reproduction of the website pages that Plaintiff Hernandez would have seen when she visited
20 Fluent’s Website).
21            3.       Attached hereto as Exhibit 12 is a true and correct copy of excerpts from the

22 transcript of the deposition of Stephanie Hernandez, taken in this action on July 2, 2020 by Zoom
23 videoconference.
24            4.       Attached hereto as Exhibit 13 is a true and correct copy of excerpts from the

25 transcript of the deposition of Benjamin Beecher, taken in this action on February 22, 2019.
26            5.       Attached hereto as Exhibit 14 is a true and correct copy of a sworn declaration from

27 David Leidllein.
28

                                                        -1-                       Case No. 4:18-cv-01060-YGR
     SMRH:4846-6650-6693.2                                                         RAMSEY DECLARATION
       Case 4:18-cv-01060-YGR Document 260-5 Filed 07/31/20 Page 3 of 4




 1            6.       Attached hereto as Exhibit 15 is a true and correct copy of a sworn declaration from

 2 James Derby.
 3            7.       Attached hereto as Exhibit 16 is a true and correct copy of the Expert Report of

 4 David Kalat. It has been redacted in part (redactions shown in blackout) to protect personally
 5 identifiable information of third-parties. Defendants have also not included all of the attachments
 6 and workpapers included with the report so as to conserve paper. To the extent the Court needs to
 7 review the redacted information or the attachments, Defendants can submit them, but Defendants
 8 do not believe that information affects the Court’s consideration of the issues presented.
 9            8.       Attached hereto as Exhibit 17 is a true and correct copy of the Supplemental Expert

10 Report of David Kalat. It has been redacted in part (redactions shown in blackout) to protect
11 personally identifiable information of third-parties. Defendants have also not included all of the
12 attachments and workpapers included with the report so as to conserve paper. To the extent the
13 Court needs to review the redacted information or the attachments, Defendants can submit them,
14 but Defendants do not believe that information affects the Court’s consideration of the issues
15 presented.
16            9.       Attached hereto as Exhibit 18 is a true and correct copy of the Supplemental Expert

17 Report of David Kalat. It has been redacted in part (redactions shown in blackout) to protect
18 personally identifiable information of third-parties. Defendants have also not included all of the
19 attachments and workpapers included with the report so as to conserve paper. To the extent the
20 Court needs to review the redacted information or the attachments, Defendants can submit them,
21 but Defendants do not believe that information affects the Court’s consideration of the issues
22 presented.
23            10.      Attached hereto as Exhibit 19 is a true and correct copy of the Expert Report of Jan

24 Kostyun. It has been redacted in part (redactions shown in blackout) to protect personally
25 identifiable information of third-parties. Defendants have also not included all of the attachments
26 and workpapers included with the report so as to conserve paper. To the extent the Court needs to
27 review the redacted information or the attachments, Defendants can submit them, but Defendants
28 do not believe that information affects the Court’s consideration of the issues presented.

                                                        -2-                       Case No. 4:18-cv-01060-YGR
     SMRH:4846-6650-6693.2                                                         RAMSEY DECLARATION
       Case 4:18-cv-01060-YGR Document 260-5 Filed 07/31/20 Page 4 of 4




 1
 2            11.      Attached hereto as Exhibit 20 is a compilation of the documents filed as Dkt. Nos.

 3 64 and 64-1 in the matter titled Christina Turner v. PillPack, Inc., Case No. 5:18-cv-00066-TBR,
 4 proceeding in the United States District Court for the Western District of Kentucky. As reflected
 5 therein, Dkt. No. 64-1 is an Award issued in an arbitration that was compelled in the action.
 6            12.      Attached hereto as Exhibit 21 is an excerpt from the Transcript of Proceedings of

 7 the hearing in this action held on September 30, 2019.
 8            13.      Attached hereto as Exhibit 22 is a true and correct copy of Dkt. No. 79 in the matter

 9 titled Lundbom v. Schwan’s Home Service, Inc. et al., Case No. 3:18-cv-02187-IM, proceeding in
10 the United States District Court for the District of Oregon. This decision is also available on
11 Westlaw, but the Westlaw version does not show the images shown in the decision, as filed on the
12 Docket.
13            I declare under penalty of perjury under the laws of the United States of America that the

14 foregoing is true and correct. Executed on July 31, 2020 at Los Angeles, California.
15
                                                                       /s/ Jay T. Ramsey
16
                                                                       JAY T. RAMSEY
17
18
19
20
21
22
23
24
25
26
27
28

                                                        -3-                       Case No. 4:18-cv-01060-YGR
     SMRH:4846-6650-6693.2                                                         RAMSEY DECLARATION
